Citation Nr: 0121526	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  95-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a chronic 
respiratory disorder.  

3.  Entitlement to service connection for motion sickness.

4.  Entitlement to service connection for vertigo. 

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus. 


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


REMAND

The appellant served in the Georgia Air National Guard and 
United States Air Force Reserves from December 1953 to 
December 1957, including periods of active duty for training 
from July 2, 1956, to July 22, 1956, and July 6, 1957, to 
July 21, 1957.

The appeal arises from a rating decision dated in October 
1994 in which the Regional Office (RO) denied service 
connection for a sinus condition, respiratory condition, 
motion sickness, vertigo, hearing loss and tinnitus.

In December 2000, the United States Court of Appeals for 
Veterans Claims remanded this case to the Board for 
adjudication under the VCAA.  

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

The Board observes that, in July 1993, the veteran identified 
records of a number of health care providers.  It appears 
that the RO has largely obtained the records identified or 
informed the veteran that the records in question could not 
be obtained.  However, it is not clear that the veteran was 
informed of the RO's inability to obtain records identified 
with respect to each medical care provider who failed to 
provide treatment records as requested.  For instance, it 
appears that the RO did not receive medical records from Dr. 
Daniel or St. Joseph's Hospital.  However, the RO does not 
appear to have informed the veteran of the lack of response 
to the request for those records.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  As part of its development, the RO 
should ensure that all reasonable efforts 
have been made to obtain relevant records 
identified by the veteran.  The RO should 
also ensure that, in the case of any 
records that have not been obtained, the 
veteran has been properly notified of the 
RO's inability to obtain those records.  

3.  The RO should undertake any other 
development required by the VCAA.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

